  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4387 
 
AN ACT 
To designate the Federal building located at 100 North Palafox Street in Pensacola, Florida, as the Winston E. Arnow Federal Building. 
 
 
1.DesignationThe Federal building located at 100 North Palafox Street in Pensacola, Florida, shall be known and designated as the Winston E. Arnow Federal Building.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Winston E. Arnow Federal Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
